Citation Nr: 1713196	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes.

2.  Entitlement to an increased rating for left knee degenerative joint disease with patellofemoral syndrome, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for right knee degenerative joint disease with patellofemoral syndrome, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for left knee instability, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling. 

6.  Entitlement to an increased rating for bilateral pterygia of the eyes, currently evaluated as 10 percent disabling.
7.  Entitlement to an increased rating for reflux currently evaluated as 10 percent disabling.

8.  Entitlement to an initial compensable rating for costochondritis.  

9.  Entitlement to an increased compensable rating for allergic rhinitis.  

10.  Entitlement to service connection for lumbosacral spine disability.  

(The issue of entitlement to service connection for dental disability for outpatient treatment purposes is the subject of a separate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the October 2009 rating decision, the RO denied service connection for periodontal disease, but did not adjudicate a claim as to the issue of service connection for treatment.  Since a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment, the Board took jurisdiction of this issue in September 2014.  See Mays v. Brown, 5 Vet. App. 302 (1993).  This issue is addressed in a separate decision.  

In the October 2009 rating decision, the RO also denied entitlement to increased ratings in excess of 10 percent for degenerative joint disease with patellofemoral syndrome of the left and right knees.  The RO assigned separate 10 percent ratings for instability of the left and right knees from April 17, 2009, the date of receipt of the increased rating claim.    

In the October 2009 rating decision, the RO granted service connection for bilateral pterygia of the eyes, and assigned a zero percent disability rating, effective April 2009.  The Veteran initiated an appeal.  In August 2011, the RO assigned a 10 percent disability rating, effective April 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In September 2014, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of VA examinations.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014 and December 2015, the Veteran submitted a waiver of the AOJ consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2016).

An April 2016 rating decision granted service connection for costochondritis and assigned a zero percent rating effective August 20, 2015.  Entitlement to an increased rating for reflux (claimed as stomach condition) and allergic rhinitis were denied and service connection for lumbosacral strain was denied.  The Veteran disagrees with the April 2016 RO decision.  See the notice of disagreement dated in August 2016.  A Statement of the Case has not been provided as to these issues, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

The issues of entitlement to higher disability ratings for reflux, costochondritis, and allergic rhinitis, and service connection for lumbosacral spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The record does not show oral or dental trauma in service.  
 
2.  The Veteran's periodontal disease is not subject to service-connected compensation.

3.  For the entire period of the appeal, the service-connected right knee degenerative joint disease with patellofemoral syndrome is principally manifested by pain, painful motion, swelling, x-ray evidence of mild degenerative changes in the knee joint, extension ranging from minus 10 degrees to full extension, flexion ranging from 80 degrees to full flexion, mild medial joint line and patellar compression tenderness, and mild crepitus, without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, redness, or effusion; dislocated semilunar cartilage or an absence of the semilunar cartilage in the knee joint; or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination. 

4.  For the entire period of the appeal, the service-connected right knee instability is manifested by mild or slight laxity without objective evidence of moderate or severe knee instability or subluxation. 

5.  For the entire period of the appeal, the service-connected left knee degenerative joint disease with patellofemoral syndrome is principally manifested by pain, painful motion, swelling, x-ray evidence of mild degenerative changes in the knee joint, extension ranging from minus 10 degrees to full extension, flexion ranging from 80 degrees to full flexion, mild medial joint line and patellar compression tenderness, and mild crepitus, without objective evidence of deformity, subluxation, lack of endurance, dislocation, heat, redness, or effusion; dislocated semilunar cartilage or an absence of the semilunar cartilage in the knee joint; or evidence of additional limitation of motion or loss of function due to pain, fatigue, weakness, lack of endurance, or incoordination. 

6.  For the entire period of the appeal, the service-connected left knee instability is manifested by mild or slight laxity without objective evidence of moderate or severe knee instability or subluxation. 

7.  For the entire period of the appeal, the service-connected bilateral pterygia of the eyes is manifested by corrected distance visual acuity in the right eye of 20/50 and corrected distance visual acuity in the left eye of 20/40 or better and symptoms of redness, watering, irritation, and dry eye syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

2.  The criteria for the assignment of an increased disability rating in excess of 10 percent for the service-connected right knee degenerative joint disease with patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2016). 

3.  The criteria for the assignment of an increased disability rating in excess of 10 percent for the service-connected right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

4.  The criteria for the assignment of an increased disability rating in excess of 10 percent for the service-connected left knee degenerative joint disease with patellofemoral syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 to 5263 (2016). 

5.  The criteria for the assignment of an increased disability rating in excess of 10 percent for the service-connected left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

6.  The criteria for an initial disability rating in excess of 10 percent for bilateral pterygium of the eyes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.79, 4.118, Diagnostic Codes 6018, 6034, 6066, 7800 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in June 2009 and September 2009, prior to the initial adjudication of the claims, and in October 2010.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2000 to 2015 are associated with the record.  The Veteran submitted private eye clinic records and private dental records in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In January 2016, the Veteran informed VA that he had no additional evidence or information to submit in support of his claims. 
 
The Veteran underwent VA examinations in August 2009, November 2010, and November 2014 to obtain medical evidence as to the severity of the service-connected right and left knee disabilities.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent VA examinations in November 2010 and December 2014 and medical opinions were obtained in 2015 to obtain medical evidence as to the severity of the service-connected bilateral pterygium.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr; supra; see also Nieves-Rodriguez; supra.    

VA provided a dental examination in November 2014 to obtain medical evidence as to the nature and likely etiology of the claimed dental disability.  The examination and medical opinion are adequate because medical professional performed the examination and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr; supra.  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Service Connection for a Dental Disability for Compensation Purposes.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.  

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97; see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

The Veteran asserts that he has periodontic disease due to service.  See the April 2009 informal claim for service connection.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for compensation purposes.

Initially, the Board notes that the Veteran does not allege, and the available evidence does not show, any dental trauma in service resulting in disability.  A November 1989 service treatment record shows surgical removal of a large dentigerous cyst.  On a September 1998 report of medical history, the Veteran checked the appropriate box to indicate that he did not know whether he had severe tooth or gum trouble.  In a July 1999 report of medical history for retirement, he confirmed a past/current history of severe tooth or gum trouble; and further noted that he was hospitalized for "wisdom tooth extractions."  It was noted that the Veteran had periodontal disease.  

The post service evidence of record does not show that the Veteran has a current dental disorder for which VA disability compensation is payable.  In this regard, the weight of the evidence shows a clinical diagnosis of periodontal disease which is not a compensable disability.  The Veteran was afforded a VA dental examination in November 2014 and medical opinions were obtained in February and March 2015.  The diagnosis was periodontal disease.  The VA examiner concluded that the claimed condition was less likely than not due to or the result of service.  The VA examiner stated that he reviewed all of the Veteran's examinations on the computer and all of the service treatment records.  The VA examiner noted that the complaint was periodontal disease which is not compensable through the VA system.  The Board notes that VA treatment records and private dental records show treatment for periodontal disease.  

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show a compensable dental disability that was the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  Service treatment records and the other lay and medical evidence of record do not establish loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  

The record clearly shows that the Veteran has a diagnosis of periodontal disease and the evidence does not reveal a compensable dental disability.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In making this determination, the Board notes that the decision is limited to whether service connection is warranted for compensation purposes.  The issue of entitlement to service connection for a dental disorder for treatment purposes will be addressed in a separate decision.  

3.  Increased Ratings for the Left and Right Knee Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  

Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5256, ankylosis of the knee, a 30 percent rating is warranted for knee ankylosis in a favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257 (other impairment of the knee), a 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.   

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has interpreted that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  

In VAOPGCPREC 9-98, the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  

In VAOPGCPREC 9-2004, the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that higher disability ratings are warranted for his right and left knee disabilities.  With regard to the history of the disabilities at issue, service connection for patellofemoral joint disease of the left and right knees was granted in an April 2000 rating decision.  A zero percent rating was assigned from November 1, 1999 under Diagnostic Code 5257.  In a June 2004 rating decision, the service-connected right and left knee disabilities were recharacterized as patellofemoral joint disease with arthritis and 10 percent ratings were assigned to each knee under Diagnostic Codes 5010 and 5260 from April 1, 2004.  The 10 percent ratings were assigned for painful for limited motion of a major joint as evidence by x-ray evidence of arthritis.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology); Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).
 
The Veteran filed a claim for increased ratings for the service-connected knee disabilities in April 2009.  In the October 2009 rating decision, the RO denied entitlement to increased ratings in excess of 10 percent for degenerative joint disease with patellofemoral syndrome of the left and right knees.  The RO assigned separate 10 percent ratings for instability of the left and right knees from April 17, 2009, the date of receipt of the increased rating claim.    

Based upon a review of the evidence, the Board concludes that a rating in excess of 10 percent for the service-connected right and left knee degenerative joint disease with patellofemoral syndrome is not warranted at any time during the appeal.  In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, the Board finds no basis for assigning a rating in excess of 10 percent under Diagnostic Code 5260.  The weight of the evidence shows that the Veteran has demonstrated flexion of the right and left knees well beyond 30 degrees on every occasion range of motion has been tested during the course of his appeal.  VA examination in August 2009 shows full range of motion of the right and left knees.  VA examination in November 2010 shows flexion of the right and left knees to 80 degrees.  The VA examination in November 2014 shows range of motion of the right and left knees from zero degrees to 120 degrees.  VA orthopedic consult records show that the flexion of the left and right knees ranged from 90 degrees to full flexion (140 degrees).  See the VA orthopedic and primary care treatment records dated in July 2009, October 2009, January 2010, July 2010, October 2010, November 2010, December 2011, October 2012, May 2013, and May 2015.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5260 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5260.

Under Diagnostic Code 5261, in order for a disability evaluation in excess of 10 percent to be assigned, extension of the knee must be limited to 15 degrees or more.  The evidence shows that during the course of the appeal, the extension of the left and right knees has not been limited to 15 degrees or more at any time during the course of the appeal.  The VA examinations in August 2009 and November 2014 show full extension of the knees.  The November 2010 VA examination and a January 2010 VA treatment record show extension of the knees limited by 10 degrees.  However, all of the other range of motion testing for the period of the appeal show full extension of the knees.  See the VA orthopedic and primary care treatment records dated in July 2009, October 2009, January 2010, July 2010, October 2010, November 2010, December 2011, October 2012, May 2013, and May 2015.  Thus, on this record, a higher disability evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a , Diagnostic Code 5261.

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  The weight of the evidence shows no additional limitation of flexion or extension of the right or left knees due to pain or other symptoms.  The August 2009 VA examination report documents full range of motion of the right and left knees.  The VA examiner stated that motion was accompanied by end-of-range pain but was not additionally limited following repetitive use on this examination.  Exam revealed a mild degree of bony swelling bilaterally, and there were physical findings of bilateral pain on patellar compression.  Both knees were similarly tender over the medial and lateral aspects along with the infrapatellar aspect.  A minimal degree of crepitus was noted bilaterally.  The November 2010 VA examination report notes that range of motion of the left and right knees was from 10 degrees to 80 degrees (90 degrees on passive range of motion).  The VA examiner stated that there was pain throughout range of motion and the ranges of motion were not additionally limited due to pain or fatigue following repetitive motion.  The VA examiner stated that there was bilateral medial joint line and patellar compressive tenderness.  There was no crepitus in either knee and there was no erythema, warmth to touch, bony deformity, joint effusion, or swelling.  The November 2014 VA examination report notes that range of motion of the left and right knees was from zero degrees to 120 degrees.  The VA examiner stated that pain was noted on exam but it did not result in or cause functional loss.  There was no evidence of pain on weightbearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no additional functional loss or range of motion after three repetitions.  The VA examiner stated that the right and left knee disabilities caused disturbance of locomotion, interference with sitting, and interference with standing.  There was no muscle atrophy.  Muscle strength in the left and right knees was 5/5 (normal).    

The Board finds that the Veteran's current 10 percent disability ratings for the right and left knee disability take into consideration and incorporates the functional loss and impairment due to pain, crepitus, tenderness, and flare-ups.  The right and left knee disabilities have not been shown to produce additional impairment of extension or flexion due to pain or functional loss that would warrant ratings higher than 10 percent.  See DeLuca; supra.  As noted, the weight of the evidence shows Veteran has full extension in the right and left knees for the period of the appeal with the exception of the findings in January 2010 and November 2010 (extension limited by 10 degrees) and the flexion of the knees has been well beyond 30 degrees when considering pain and functional loss.  The current functional impairment of the right and left knees and the symptoms of pain are encompassed in the current 10 percent ratings under Diagnostic Code 5260.   

The Board has considered the Veteran's report of pain in the knees and the report of severe flare-ups.  Moreover, the record shows that the VA examiners noted these symptoms in their examination reports and considered them in their assessments of the overall severity of the knee disability.  Further, the Veteran's subjective complaints were directly considered by the RO when assigning the current 10 percent rating for functional limitation resulting from pain on use, tenderness and other factors.  As such, the Veteran's subjective complaints are fully contemplated by the currently assigned 10 percent ratings to the left and right knee disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40  and 4.45 is not warranted.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  There is no evidence of ankylosis of the left and right knees.  See the VA examination reports dated in August 2009, November 2010, and November 2014.  Therefore, Diagnostic Code 5256 is not for application.  

The Board also finds that a higher disability rating or a separate disability rating is not warranted under either Diagnostic Code 5258 or 5259.  Diagnostic Codes 5258 and 5259 address meniscus injuries and symptoms which is not shown by the evidence of record.  The weight of the competent and credible evidence shows that there is no right knee meniscal disability or pathology.  See the November 2014 VA examination report.  In the left knee, there are findings of a meniscal tear in the left knee.  See the August 2014 MRI report and the November 2014 VA examination report.  However, there are no findings of dislocated semilunar cartilage in the left knee or an absence of the semilunar cartilage (i.e. meniscectomy) in the left knee.  Thus, a higher or separate ratings are not warranted under Diagnostic Codes 5258 and 5259.  There is no evidence of nonunion of the tibia and fibula or genu recurvatum in either knee.  Thus, a higher or separate rating is not warranted under Diagnostic Codes 5262 or 5263.   

In summary, for these reasons, the Board finds that the preponderance of the evidence is against the assignment of disability ratings in excess of 10 percent for the service-connected right knee or left knee degenerative joint disease at any time during the appeal period, and the claims for higher ratings are denied. 

The Board has considered VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The record shows that separate 10 percent ratings are assigned to each knee under Diagnostic Code 5257 on the basis of mild laxity or instability in each knee in addition to the findings of arthritis.  The August 2009 VA examination report shows objective findings of mild laxity on Lachman's and Drawer's test.  The right knee showed laxity on varus stress testing.  The weight of the competent and credible evidence does not establish moderate or severe subluxation or instability of either knee.  Thus, the Board finds that the evidence is against the assignment of a rating in excess of 10 percent for the service-connected left and right knee instability under Diagnostic Code 5257.

Separate compensable ratings for limitation of extension of the right and left knees pursuant to VAOPGCPREC 9-2004 is not for application for the appeal period.  Under Diagnostic Code 5261, in order for a compensable disability evaluation to be assigned, extension of the knee must be limited to 10 degrees or more.  The evidence shows that during the course of the appeal, the extension of the left and right knees has been limited to 10 degrees on two occasions, on range of motion testing in January 2010 and November 2010.  See the November 2010 VA examination and a January 2010 VA treatment record.  However, during the course of the appeal, VA examinations in August 2009 and November 2014 show full extension of the knees.  All of the other range of motion testing for the period of the appeal show full extension of the knees.  See the VA orthopedic and primary care treatment records dated in July 2009, October 2009, July 2010, October 2010, December 2011, October 2012, May 2013, and May 2015.  The Board finds that the service-connected right and left knee disability picture does not more closely approximate the criteria for a 10 percent rating under Diagnostic Code 5261.  Thus, on this record, a separate disability rating under Diagnostic Code 5261 is not warranted.  

In conclusion, the Board finds that the assignment of a disability rating in excess of 10 percent is not warranted at any time during the appeal period for the right and left knee degenerative joint disease with patellofemoral syndrome, and the claims for a higher rating are denied.  The Board also concludes the assignment of a disability rating in excess of 10 percent is not warranted at any time during the appeal period for the right and left knee instability under Diagnostic Code 5257, and the claims for a higher rating are denied.  The preponderance of the evidence is against the Veteran's claim for increased ratings for the right and left knee disabilities and the claims are denied.

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected right and left knee disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's right and left knee disabilities reasonably describe and assess the Veteran's disability levels and symptomatology.  The level of severity of the Veteran's right and left knee disabilities is adequately contemplated by the applicable diagnostic criteria, and the schedular rating criteria provide higher ratings for more severe knee symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5261.  The manifestations of the service-connected right and left knee disabilities are contemplated by the rating schedule in that the assigned ratings reasonably assess the severity of the overall condition.  The rating criteria reasonably describe his disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable solely on account of his knee disabilities.  Thus, the Board finds that Rice is inapplicable. 

4.  Increased Initial Rating for Bilateral Pterygium

The Veteran asserts that higher disability ratings are warranted for the bilateral pterygium.  With regard to the history of the disability at issue, in the October 2009 rating decision, the RO granted service connection for bilateral pterygia of the eyes, and assigned a zero percent disability rating under Diagnostic Codes 6034 and 6066 effective April 2009.  In August 2011, the RO assigned a 10 percent disability rating, effective April 2009, to the service-connected bilateral pterygium based on clinical findings from the November 2010 VA eye examination which revealed best corrected distance acuity in the right eye was 20/50 and best corrected distance acuity in the left eye was 20/40.  

Under Diagnostic Code 6034, pterygium is evaluated based on visual impairment (i.e., central visual acuity and/or field vision), disfigurement (applying Diagnostic Code 7800 for scars of the head, face and neck), conjunctivitis (Diagnostic Code 6018), etc., depending on the particular findings.

The provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066, pertain to impairment of central visual acuity.  Visual acuity is rated based upon the best corrected distance vision, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, evaluate the visual acuity of the poorer eye using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76 (b).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016).

For purposes of evaluation based on disfigurement, 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1), provides the following 8 characteristics of disfigurement: a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

For purposes of evaluation based on conjunctivitis, 38 C.F.R. § 4.79, Diagnostic Code 6018, describes both active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.); and inactive chronic conjunctivitis (based on residuals, such as visual impairment and disfigurement).

A November 2008 VA ophthalmology clinic record shows a diagnosis of pterygium, both eyes, left worse than right and the Veteran was symptomatic with irritation, tearing and light sensitivity.  Corrected visual acuity was 20/25 in the right eye and 20/25-2 in the left eye.

A March 2009 VA optometry clinic record indicates that the Veteran reported that he continued to report some eye irritation and foreign body sensation but otherwise felt that the symptoms are stable.  He stated that he was not ready for surgery yet, but would like glasses.  Corrected visual acuity was 20/30 in the right eye and 20/30 in the left eye.  The Veteran was prescribed artificial tears.  

A March 2010 VA optometry clinic record indicates that the Veteran reported having blurry vision and watery eyes in both eyes.  Best corrected visual acuity was 20/20 in the right eye and 20/20-2 in the left eye.  Examination of the conjunctivitis revealed nasal pterygium in the left eye greater than the right.  Examination of the cornea revealed nasal pterygium in both eyes with distortion of the corneal surface.  

Private eye clinic records indicate that in June 2010, the Veteran underwent evaluation of the pterygium.  He reported that he felt it affected his vision and he had frequent tearing.  His eyes were red and dry.  The impression was pterygium left eye greater than right eye, with redness, irritation and tearing. The Veteran stated that he wanted the pterygium removed.  

In November 2010, the Veteran was afforded a VA eye examination.  He reported having a diagnosis of pterygium in both eyes in 1994.  He reported having decreased and blurred vision, which was constant and did not fluctuate.  He stated that he had frequent excess tearing and watery eyes in both of his eyes, for which he uses artificial tear eyedrops two to three times per day in each eye.  The Veteran reported that he noticed small black floaters in his vision of both eyes, which has been unchanged over the last year and a half.  The Veteran reported that he was currently under the care of a cornea specialist for evaluation of his pterygium, and that he is scheduled to have pterygium excision from his left eye in January 2011.  The Veteran denied distorted or double vision, visual field defects, history of eye injuries, history of eye swelling, history of eye surgery, or laser treatments in either eye.  The Veteran did not use any prescription medications for his eyes.  

On examination, best corrected distance acuity in the right eye was 20/50, -1 with a refraction of -1, +1.25, axis 090.  The left eye had a corrected distance acuity of 20/40 with a refraction of -.075, +0.75, axis 125.  The corrected near acuity in each eye was 20/25 with a +2 add.  External exam showed no ptosis or proptosis.  Extraocular motility was full.  Visual fields were full to confrontation in both eyes.  The pupils were round with no anisocoria or relative afferent pupillary defects.  Intraocular pressure was 14 in each eye.  The pterygium in the right eye was in a nasal location and was extending 2.4 millimeters onto a clear cornea.  The pterygium in the left eye was in a nasal location and extended 3.1 millimeters onto the clear cornea.  There was an iron line noted on the cornea at the leading edge of the pterygium in both eyes.  The remainder of the anterior segment exam was normal in both eyes, which showed an unremarkable iris and anterior chamber.  The natural lens was present in both eyes.  It was normal for the Veteran's age.  Dilated exam showed an optic nerve cup-to-disk ratio of 0.3 in each eye.  There was a posterior vitreous detachment noted in both eyes.  The periphery of the fundus was flat and attached for 360 degrees with no holes, breaks, or tears.  The macula was flat and dry in both eyes with an intact foveal light reflex.  The diagnosis was bilateral pterygium nearing visual axis in the left eye, and bilateral posterior vitreous detachment.

An August 2011 VA optometry record indicates that the Veteran states he had pterygium removed in the left eye in February and the right eye in May 2011.  Best corrected visual acuity was 20/20-1 in the right eye and 20/20-1 in the left eye.  The conjunctiva in both eyes was normal.  The assessment was blurred vison in both eyes, history of pterygium surgery in both eyes, and photophobia. 

An August 2011 VA optometry record indicates that the Veteran stated that he had been noticing watering eyes especially with wind after surgery.  Glasses cause discomfort on side of head.  He reported having floaters in both eyes.  Best corrected visual acuity was 20/25 in the right eye and 20/20-1 in the left eye.  The assessment was blurred vision in both eyes, history of pterygium surgery in both eyes, and dry eye syndrome most likely secondary to surgery.

A July 2014 VA optometry record indicates that the Veteran stated that his eyes watered and felt irritated.  Best corrected visual acuity was 20/25+2 in the right eye and 20/25+2 in the left eye.  The assessment was blurred vision in both eyes and dry eye syndrome.  

In November 2014, the Veteran was afforded a VA eye examination.  The diagnosis was status post removal of bilateral pterygia without residuals.  It was noted that the pterygia were removed and have not recurred and have been better due to the surgery in 2011.  Visual acuity was 20/50 in each eye uncorrected distance and was 20/40 or better corrected distance and near.  Pupils were round and reactive to light.  An afferent pupillary defect was not present.  The Veteran did not have extremely poor vision or blindness in either eye.  He did not have a corneal irregularity that resulted in severe irregular astigmatism.  He did not have diplopia.  Slit lamp and external eye exam was normal.  Internal eye exam (fundus) was normal bilaterally.  The Veteran did not have a visual field defect.  The Veteran did not have conjunctivitis or other conjunctival disorder.  He did not have anatomical loss of the eyelids, brows, or lashes, or other lid disorder.  The exam report indicates that the Veteran did not have any other eye conditions, pertinent physical findings, complications, conditions, or signs or symptoms related to the condition at hand.  He did not have any scarring or disfigurement attributable to an eye condition.  He did not have any incapacitating episodes attributable to an eye condition.  The eye disorder did not impact the Veteran's ability to work.  The VA examiner indicated that the bilateral pterygia had resolved and there was no diagnosis.   

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, an evaluation in excess of 10 percent is not warranted for bilateral pterygium.  The Veteran is currently in receipt of a 10 percent evaluation for bilateral pterygium under Diagnostic Codes 6034-6066 and the service-connected bilateral pterygium is evaluated based on visual impairment.  

The weight of the evidence shows that the Veteran's corrected distance visual acuity in the right eye, at worst, has been 20/50 or better throughout the rating period.  The weight of the evidence shows that the Veteran's corrected distance visual acuity in the left eye, at worst, has been 20/40 or better for the left eye throughout the rating period.  Diagnostic Code 6066 indicates that a 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The weight of the evidence does not establish the requisite degree of visual impairment for a disability rating in excess of 10 percent under Diagnostic Code 6606.  

The Board has considered whether a higher rating may be assigned under Diagnostic Code 6018, chronic conjunctivitis.  The medical evidence shows symptoms of irritation, redness and watering in both eyes.  The Veteran has a diagnosis of dry eye syndrome.  However, a 10 percent evaluation is the maximum evaluation under Diagnostic Code 6018.  See 38 C.F.R. § 4.84a.  Therefore, the Board finds that a higher evaluation is not assignable under that Diagnostic Code.

Additionally, the weight of the evidence does not demonstrate disfigurement due to the bilateral pterygium.  The medical evidence of record does not show that the Veteran had either gross distortion or asymmetry of one feature or paired set of features.  Further, the evidence did not show that the Veteran had two or three characteristics of disfigurement to warrant a rating in excess of 10 percent under Diagnostic Code 7800.

The Board also considered analogous Diagnostic Codes for the eyes.  The Veteran cannot receive a rating in excess of 10 percent under any other Diagnostic Code because there is no evidence of ocular or optic nerve problems, aphakia or dislocation of crystalline lens, disorders of the lacrimal apparatus, lagophthalmos, entropion, ectropion, malignant neoplasms, glaucoma, or tuberculosis.  The VA examiner found a normal internal eye exam, no lacrimal gland or lid conditions, no keratoconus, no glaucoma, no optic neuropathy, and no retinal conditions.  Additionally, the Veteran has not reported any other eye conditions.

The evidence does not reflect any functional impairment or incapacitating episodes due to the bilateral pterygium throughout the rating period.  The evidence does not meet the criteria for an initial disability rating in excess of 10 percent under any diagnostic code.  38 C.F.R. § 4.7.  

The Board is aware of the Veteran's credible complaints of increased severity of his eye symptoms.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  The record does not show that the Veteran has medical expertise to evaluate an eye disorder or provide an opinion as to the degree of visual acuity.     

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's bilateral eye disability are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address visual and physical symptoms of eye disabilities.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  

Entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and the Veteran does not contend, that he is unemployable due to his service-connected bilateral eye disability.  Hence further consideration of TDIU is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected bilateral eye disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The claim for a higher initial rating is denied. 


ORDER

Entitlement to service connection for a dental disorder for compensation purposes is denied.

Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease with patellofemoral syndrome is denied for the entire appeal period. 

Entitlement to an increased rating in excess of 10 percent for right knee instability is denied for the entire appeal period.

Entitlement to an increased rating in excess of 10 percent for left knee degenerative joint disease with patellofemoral syndrome is denied for the entire appeal period. 

Entitlement to an increased rating in excess of 10 percent for left knee instability is denied for the entire appeal period. 

Entitlement to an initial disability rating in excess of 10 percent for bilateral pterygium is denied.





REMAND

As noted above, the April 2016 rating decision granted service connection for costochondritis and assigned a zero percent rating effective August 20, 2015.  Entitlement to an increased rating for reflux (claimed as stomach condition) and allergic rhinitis were denied and service connection for lumbosacral strain was denied.  The Veteran disagrees with the April 2016 RO decision.  See the notice of disagreement dated in August 2016.  A Statement of the Case has not been provided as to these issues, and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998). 

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issues of entitlement to an increased ratings for costochondritis, reflux and allergic rhinitis, and entitlement to service connection for lumbosacral spine disorder.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


